DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8, and 15 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 7, and 13 of co-pending Application No. 17/177,469 (or US Pub. 20121/0176168) (hereinafter copedning’469). 
Although the conflicting claims are not identical, they are not distinct from each other because some of the limitations in the instant application claims 1, 8, and 15 have been eliminated from co-pending claims 1, 7, and 13 as seen in the bold and italic in the tables below. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application claim 1:                           Copending’469 claim 1:
A method implemented by a network element (NE) in a network, comprising:

A method implemented by a network element (NE) in a network, comprising:
receiving, by the NE, preferred path route (PPR) information describing a PPR graph, the PPR graph representing a plurality of PPRs between one or more ingress NEs and one or more egress NEs in the network, the PPR information including a PPR graph identifier (PPG- ID), a PPR-identifier (PPR-ID), and a plurality of PPR-Path Description Elements (PPR-PDEs), the PPG-ID identifying the PPR graph, the PPR-ID being associated with the egress NE, the plurality of PPR-PDEs describing a plurality of elements included in the PPR graph, a PPR-PDE describing the ingress NE including a source flag and a PPR-PDE describing the egress NE including a destination flag; and

receiving preferred path route (PPR) information comprising a PPR identifier (PPR-ID) and a plurality of PPR-Path Description Elements (PPR-PDEs), wherein the PPR-ID identifies a PPR graph representing a plurality of PPRs between one or more ingress NEs and one or more egress NEs, wherein each of the PPR-PDEs describes an element on the PPR graph, and wherein a PPR- PDE describing an egress NE comprises a destination flag, an anycast PPR-ID, and an anycast group PPR-ID associated with the egress NE;

updating, by the NE, a forwarding database to include a forwarding entry for the egress NE in response to identifying the NE in the plurality of PPR-PDEs excluding the PPR-PDE describing the egress NE, the forwarding entry indicating a next hop by which to forward a data packet comprising the PPR-ID
updating a forwarding database to include a forwarding entry for the egress NE, wherein the forwarding entry includes the PPR-ID, the anycast PPR-ID, and the anycast group PPR-ID, and wherein the forwarding entry indicates a next element on the PPR graph by which to forward an anycast data packet comprising the anycast PPR-ID; and


forwarding the anycast data packet to the next element on the PPR graph based on the forwarding entry.




Instant Application claim 8:                           Copending’469 claim 7:
A network element (NE) implemented in a network, comprising: 

A method implemented by a network element (NE) in a network, comprising:

a memory configured to store instructions; and 


a processor coupled to the memory and configured to execute the instructions to cause the processor to be configured to: 


receive preferred path route (PPR) information describing a PPR graph, the PPR graph representing a plurality of PPRs between one or more ingress NEs and
one or more egress NEs in the network, the PPR information including a PPR graph identifier (PPG-ID), a PPR-identifier (PPR-ID), and a plurality of PPR-Path Description Elements (PPR-PDEs), the PPG-ID identifying the PPR graph, the PPR- ID being associated with the egress NE, the plurality of PPR-PDEs describing a plurality of elements included in the PPR graph, a PPR-PDE describing the ingress NE including a source flag and a PPR-PDE describing the egress NE including a destination flag; and

receiving preferred path route (PPR) information comprising a PPR identifier (PPR-ID) and a plurality of PPR-Path Description Elements (PPR-PDEs), wherein the PPR-ID identifies a PPR graph representing a plurality of PPRs between one or more ingress NEs and one or more egress NEs, wherein each of the PPR-PDEs describe an element on the PPR graph, and wherein the PPR- PDE describing an ingress NE comprises a source flag and a quality of service (QoS) attribute associated with a resource to be reserved along an outgoing element of the NE;

update a forwarding database to include a forwarding entry for the egress NE in response to identifying the NE in the plurality of PPR-PDEs excluding the PPR-PDE describing the egress NE, the forwarding entry indicating a next hop by which to forward a data packet comprising the PPR-ID.

updating a forwarding database to include a forwarding entry including the PPR-ID and the QoS attribute associated with the resource to be reserved along the outgoing element of the NE;



reserving the resource along the outgoing element of the NE in response to receiving the PPR information.




Instant Application claim 15:                         Copending’469 claim 13:
A non-transitory computer readable medium configured to store a computer program product comprising computer executable instructions that, when executed by a processor of a network element (NE) implemented in a network, cause the processor to:

A method implemented by a network element (NE) in a network, comprising:

receive preferred path route (PPR) information describing a PPR graph, the PPR graph representing a plurality of PPRs between one or more ingress NEs and one or more egress NEs in the network, the PPR information including a PPR graph identifier (PPG-ID), a PPR-identifier (PPR-ID), and a plurality of PPR-Path Description Elements (PPR-PDEs), the PPG- ID identifying the PPR graph, the PPR-ID being associated with the egress NE, the plurality of describing a plurality of elements included in the PPR graph, a PPR-PDE describing the ingress NE including a source flag and a PPR-PDE describing the egress NE including a destination flag; and

receiving preferred path route (PPR) information comprising a PPR identifier (PPR-ID) and a plurality of PPR-Path Description Elements (PPR-PDEs), wherein the PPR-ID identifies a PPR graph representing a plurality of PPRs between one or more ingress NEs and one or more egress NEs, wherein each of the PPR-PDEs describes an element on the PPR graph, wherein the NE is an ingress NE of the one or more ingress NEs;

 
receiving backup PPR information for the ingress NE describing at least two backup PPR graphs between the ingress NE and the one or more egress NEs in the network, wherein the backup PPR information for the ingress NE includes a backup PPR flag indicating a backup PPR graph of the at least two backup PPR graphs along which to forward a data packet in response to a failure occurring on the PPR graph; and

update a forwarding database to include a forwarding entry for the egress NE in response to identifying the NE in the plurality of PPR-PDEs excluding the PPR-PDE describing the egress NE, the forwarding entry indicating a next hop by which to forward a data packet comprising the PPR- ID.

updating a forwarding database to include a forwarding entry comprising the PPR-ID and a PPR-PDE for a next backup element based on the backup PPR information; and


forwarding the data packet to the next backup element in response to the failure occurring on the PPR graph.



Allowable Subject Matter
Claims 2-7, 9-14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 04/12/2022 have been fully considered but they are not persuasive as following:
On page 11, the applicants indicated the filing of terminal disclaimer to overcome the provisional rejection on the ground of non-statutory double patenting to claims. However, after reviewing the response and other attachments, there is no terminal disclaimer has been filed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Date: 07/07/2022
/PHIRIN SAM/Primary Examiner, Art Unit 2476